Citation Nr: 0720161	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  98-19 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for dermatophytosis from 
August 30, 2002, currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
30 percent disability evaluation for tinea versicolor.  

In light of a change to the relevant rating criteria during 
the appeal process, a November 2005 Board decision split the 
veteran's claim into two issues: first, entitlement to a 
rating in excess of 30 percent for dermatophytosis prior to 
August 30, 2002; and second, entitlement to a rating in 
excess of 50 percent for dermatophytosis since August 30, 
2002.  As is apparent by the information in the second issue, 
the Board granted the veteran a rating increase to 50 percent 
for dermatophytosis (previously evaluated as tinea 
versicolor) prior to August 30, 2002.  The Board remanded the 
second issue for additional development and notification.  
Only the second issue remains on appeal to the Board and such 
is reflected in the issue on the title page.  Substantial 
compliance with the Board's November 2005 remand has been 
completed, and the case has been returned to the Board.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran's dermatophytosis is manifested by flat 
hyperpigmented slightly scaling plaques and macules involving 
the back, flank and chest, buttocks, groin, upper thigh, and 
upper arms.  Zero percent of the exposed surfaces of the 
head, neck, and hand are involved.  The total body surface 
area involved is 24 percent.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic 
Codes (DCs) 7800 through 7805 (2006), 7806, 7813 (2001 & 
2006), 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claim 
for increase was filed prior to the passage of the VCAA.  
Therefore, it was impossible for VA to issue a VCAA compliant 
letter prior to initial consideration of his claim.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2004 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the November 2004 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in January 2005 and March 2007 when 
it issued supplemental statements of the case (SSOCs), and in 
December 2005 when the it issued a rating decision in the 
case; and was readjudicated by the Board in November 2005 
when it issued a decision and remand in the case.  
Furthermore, after these readjudications, with the possible 
exception of the March 2007 SSOC, the veteran submitted an 
"SSOC Notice Response," dated March 2007, stating that he 
had no other information or evidence to submit.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  The veteran is 
appealing the degree of disability, demonstrating that he has 
actual knowledge of this element.  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in an April 2006 letter 
(before the March 2007 SSOC and his March 2007 notice 
response).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran contends that an evaluation greater than 50 
percent is warranted since August 30, 2002, for his service-
connected skin disorder.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected skin disorder is rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.118, DC 7813, 
pertaining to dermatophytosis.  The Board notes that the VA 
Rating Schedule that addresses the skin disorders was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  Where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless provided otherwise, the version most favorable to the 
appellant will apply, although new rating criteria only apply 
to the period of time after their effective date.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the relevant former and amended criteria 
for the benefit of comparing the criteria.

Under the now-deleted DC 7813, dermatophytosis is to be rated 
as for eczema (DC 7806) dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
See 38 C.F.R. § 4.118, DCs 7813, 7819 (2001).  The most 
repugnant, disfiguring conditions may be submitted for 
central office rating with several unretouched photographs.  
Id.

Under the now-deleted provisions of 38 C.F.R. § 4.118, DC 
7806 (2001), effective through August 29, 2002, the maximum 
rating available, 50 percent, is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

Under the revised provisions of 38 C.F.R. § 4.118, DC 7813 
(2006), in effect from effective from August 30, 2002, 
dermatophytosis is to be rated as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

Under the revised provisions of 38 C.F.R. § 4.118, DC 7800, 
effective from August 30, 2002, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  
Id.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.  Id.

Under the revised provisions of 38 C.F.R. § 4.118, DC 7806 
(2006), effective from August 30, 2002, 60 percent is 
assigned for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  30 percent is assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an evaluation in excess of 50 percent since August 
30, 2002, for his service-connected skin disorder.  The 
medical evidence of record is limited.  Although the veteran 
reported VA outpatient treatment for the skin disorder, 
associated records do not contain a description of the 
condition or the symptoms associated with the disorder.  They 
do contain a note indicating that the veteran was prescribed 
ointments and creams for treatment of the skin disorder.  

The veteran underwent a VA examination in July 2001.  The 
examiner noted that the condition was characterized by brown 
patches of lesions with raised borders.  They were scaly.  
There was excoriation of the left anterior chest and right 
leg.  The rash was spread over the anterior/posterior chest, 
neck, upper and lower extremities and the groin.  There was 
no ulceration.  However, there was excoriation and crusting.  
The examiner opined that the condition resulted in associated 
systemic or nervous manifestations characterized by anxiety 
and frustration.  In this respect, the veteran reported that 
he had no desire to be seen in public places.  The diagnosis 
was generalized dermatophytosis.

Photographs were associated with the examination report.  
They depict brown patches of lesions on the veteran's chest, 
torso, and neck.

The veteran underwent another VA examination in October 2006.  
The examiner noted a review of the veteran's claims file and 
electronic medical record, and reported that the skin 
condition was characterized by flat hyperpigmented slightly 
scaling plaques and macules involving the back, flank and 
chest, buttocks, groin, upper thigh, and upper arms.  There 
was no scarring or disfigurement related to the veteran's 
tinea versicolor, there was no systemic or nervous 
manifestations of the disease, and the disease was not 
exceptionally repugnant.  Zero percent of the exposed 
surfaces of the head, neck, and hand were involved.  The 
total body surface area involved was 24 percent.  The 
diagnoses were tinea versicolor and tinea pedis unrelated to 
the veteran's service-connected tinea versicolor.    

Considering the rating criteria in effect since August 30, 
2002, the only relevant diagnostic codes that provide for an 
evaluation in excess of 50 percent are DC 7800 (disfigurement 
of the head, face, or neck) and DC 7806 (dermatitis or 
eczema).  See 38 C.F.R. § 4.118, DCs 7800 through 7806, 7813 
(2006).  The October 2006 VA examiner reported that none of 
the exposed surfaces of the body were involved, including the 
head and neck.  The July 2001 VA examiner did report that the 
veteran's neck was affected by his service-connected skin 
condition.  Even assuming for the sake of argument that the 
veteran's neck was affected during the time period at issue 
in this decision, the veteran would not warrant an evaluation 
in excess of 50 percent under the current version of DC 7800 
as there is no competent medical evidence of gross distortion 
or asymmetry of three or more features or paired sets of 
features, or six or more characteristics of disfigurement.  
See 38 C.F.R. § 4.118, DC 7800 (2006).  

The October 2006 VA examiner reported that regarding the 
veteran's service-connected skin disorder, 24 percent of his 
total body surface area and zero percent of the exposed 
surfaces of the head, neck and hand were involved.  This 
examiner noted that neither medication the veteran was using 
was a corticosteroid or an immunosuppressive drug.  The July 
2001 VA examiner did not relay, in terms of a percentage, how 
much of the veteran's total body surface or exposed area 
surface was affected by his skin disability.  This examiner 
did report that the veteran had no treatment for more than 
one year.  These medical reports are evidence against a 
finding that more than 40 percent of the veteran's entire 
body or more than 40 percent of the exposed areas of the 
veteran's body are affected by his service-connected skin 
disability, and evidence against a finding that the veteran 
has constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The Board does note that 
the July 2001 examiner stated that the veteran's neck was 
affected by his service-connected skin disorder; however, the 
examiner did not report, and the photographs associated with 
that examination do not show, that the veteran's service-
connected skin disorder affects more than 40 percent of the 
exposed areas of the veteran's body.  Accordingly, the 
veteran does not warrant an evaluation in excess of 
50 percent when considering the current version of DC 7806.  
See 38 C.F.R. § 4.118, DC 7806 (2006).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for dermatophytosis from August 30, 2002, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for 
dermatophytosis are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an increased rating for dermatophytosis from 
August, 30, 2002, currently evaluated as 50 percent 
disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


